Citation Nr: 1102374	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  99-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1975 to January 1979 and from February 1991 to April 1991.  He 
had military service as a member of the Air National Guard from 
April 1982 to April 1999, which included periods of local special 
duty training under the authority of 32 U.S.C § 505 from August 
25, 1997, to August 29, 1997, from September 2, 1997, to 
September 5, 1997, from September 8, 1997, to September 12, 1997, 
and on September 15, 1997.  An October 1998 Medical Board Report 
noted at that time the Veteran had four years and five months of 
active military service and nineteen years and five months of 
inactive military service.  His military occupational specialty 
was supply technician.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case for 
additional development in October 2000, July 2003, October 2008, 
and March 2010.  

The issues of entitlement to service connection for a right knee 
disorder and bronchial asthma are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An April 1992 rating decision denied entitlement to service 
connection for bilateral knee strain; the Veteran did not appeal.

2.  Evidence added to the record since the April 1992 rating 
decision is neither cumulative nor redundant of the evidence of 
record and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence for entitlement to service connection 
for a right knee disorder was received and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters dated 
in December 2003, August 2004, and November 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims to reopen and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Veteran 
was notified that the VCAA notice requirements applied to all 
elements of a claim in November 2008.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of these 
matters by VA correspondence dated in August 2004.

New and Material Evidence Claim

VA law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

An April 1992 rating decision confirmed a March 1992 decision 
denying entitlement to service connection for bilateral knee 
strain.  Those determinations, in essence, found the evidence did 
not demonstrate an abnormality of the knee upon VA examination.  
The Veteran did not appeal and the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The pertinent evidence added to the record since the April 1992 
rating decision includes treatment records associated with the 
Veteran's Air National Guard service and a July 1997 report which 
provided a diagnosis of right knee moderate varus patellofemoral 
osteoarthritis.  A January 2003 VA examination report noted that 
X-rays revealed significant patellofemoral arthritis, 
bilaterally, with severe osteophyte formation over the patellae 
and medial joint space narrowing to the right knee with some 
evidence of chondromalacia.  A magnetic resonance imaging (MRI) 
scan revealed a small horizontal tear in the posterior horn of 
the medial meniscus, joint effusion and prepatellar edema, 
prominent osteophyte of the patella, and patellar chondromalacia 
with cartilage loss of the medial tibial plateau and medial 
formal condyle.  

Based upon a comprehensive review of the record, the Board finds 
the evidence added as to the claim for entitlement to service 
connection for a right knee disorder is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim.  The evidence includes 
competent evidence of a current right knee disability, the 
specific basis of the previous denial of the claim.  Therefore, 
the claim as to this matter must be reopened.  

The Board finds that additional development as this matter is 
required prior to appellate review on the merits.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for a right knee disorder; to 
this extent the appeal is granted.




REMAND

A review of the evidence of record in this case indicates that 
new and material evidence was received to reopen the service 
connection claim for a right knee disorder.  In a December 2010 
brief in support of the claims the Veteran's service 
representative also asserted that a remand was required for 
another attempt to obtain records associated with the Veteran's 
Air National Guard service.  The Board finds that further efforts 
are required for VA to investigate whether additional Air 
National Guard service records may be obtained by calling the 
telephone number (501-987-7623) provided by correspondence from 
the Military Department of Arkansas in September 2004.  The Board 
further finds that even if no additional service records are 
obtained the available record includes adequate evidence of 
active duty for training (ACDUTRA) from August 25, 1997, to 
August 29, 1997, from September 2, 1997, to September 5, 1997, 
from September 8, 1997, to September 12, 1997, and on September 
15, 1997 (for training under the authority of 32 U.S.C. § 505).  
See Allen v. Nicholson, 21 Vet. App. 54, 58 (2007).  It is 
significant to note that the Veteran's Air National Guard service 
treatment records show he was treated for bronchitis and possible 
asthma on August 27, 1997, but that evidence shows an earlier 
onset of bronchial asthma (see Medical Board Report dated 
October 4, 1998, and the Veteran's testimony in December 1999).  

Service treatment records also show the Veteran complained of 
knee pain during his first period of active service in January 
1978 and that his December 1978 separation examination noted 
right knee chondromalacia.  Air National Guard treatment records 
dated in July 1997 show the Veteran reported a history of right 
knee pain since active service.  A diagnosis of right knee 
moderate varus patellofemoral osteoarthritis was provided.  The 
examiner noted that the Veteran was relatively young to have 
arthritis of that severity.  A January 2003 VA examiner noted 
that it did not appear that the Veteran's knee pain and 
disability was a direct result of a traumatic injury in service, 
but the examiner also stated that he could have sustained a 
meniscal tear injury during active service that was not diagnosed 
which could have caused the additional functional disability.  
There is no indication the examiner reviewed the service 
treatment records in conjunction with that examination.  
Therefore, the Board finds that additional development is 
required prior to appellate review.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

VA law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2010).  The Court has held, however that regulations 
concerning presumptive service connection, the presumption of 
soundness and the presumption of aggravation, were inapplicable 
to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 
Vet. App. 40 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issues remaining on appeal.  After the 
Veteran has signed any appropriate 
releases all identified pertinent records 
should be obtained and associated with the 
claims folder.  Attempts to procure 
records should be documented in the file.  
If records cannot be obtained, a notation 
to that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.  

2.  Appropriate action must be taken to 
investigate whether additional Air National 
Guard service records may be obtained by 
calling the telephone number (501-987-7623) 
provided by correspondence from the 
Military Department of Arkansas in 
September 2004.  Any negative response 
received must be documented in the claims 
file.  As many requests as are necessary to 
obtain relevant records must be taken, 
unless further efforts would be futile.  

3.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that a right knee 
disorder was incurred or aggravated as a 
result of active service.  All indicated 
tests and studies are to be performed.  

Prior to the examination, the claims folder 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  The examiner should 
summarize the pertinent evidence of record 
and reconcile any opinions provided with 
the reports of right knee chondromalacia 
during active service and the Veteran's 
July 1997 report of knee pain since active 
service.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

4.  The Veteran should be scheduled for a 
VA examination for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
asthma was incurred or aggravated during 
active service or ACDUTRA service.  All 
indicated tests and studies are to be 
performed.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examiner 
should summarize the pertinent evidence of 
record and reconcile any opinions provided 
with the reports of possible asthma on 
August 27, 1997.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


